U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q / A (Amendment No. 1) (Mark One) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 o Transition Report under Section 13 or 15(d) of the Exchange Act for the Transition Period from to Commission File Number: 333-123611 METISCAN, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-3613222 (I.R.S. Employer Identification No.) 12225 Greenville Ave, Suite 700 Dallas, Texas 75243 Telephone: 972-479-8866 (Address and phone number of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Check whether the issuer is a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934.Yes oNo x The Registrant has 2,316,139,170 shares of Common stock, par value $.0001 per share issued and outstanding as of June 30, 2010. We have filed a Registration Statement on Form S-1 (“S-1”) with the Securities and Exchange Commission (“SEC”).However, the S-1 has not yet been declared effective or reviewed by the SEC.Until the S-1 is declared effective by the SEC, we are not a SEC reporting company.There can be no assurance that our S-1 will ever be declared effective by the SEC. We have voluntarily chosen to file this Form 10-Q Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 (“10-Q”).This 10-Q has not been reviewed by the SEC and our voluntary quarterly and annual filings will likely not be reviewed by the SEC until after the S-1 is declared effective.Further, although we inted to comply with the SEC's filing requirements,in view of the fact that we are not a SEC reporting company, we are not required to adhere to the SEC’s filing requirements. INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Balance Sheets December 31, 2009 and June 30, 2010 4 Condensed Statements of Operations For the Three and Six Months Ended June 30, 2010 and 2009 5 Condensed Statements of Shareholders’ Equity (Deficit) For the Six Months Ended June 30, 2010 6 Condensed Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 8 Notes to Condensed Financial Statements 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 27 Item 4. Removed and Reserved 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 3 METISCAN, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Cash, restricted Accounts receivable Notes receivable TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net of accumulated depreciation PREPAID EXPENSES OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ Notes payable, current portion Security deposit TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, par value $0.0001 per share Authorized – 10,000,000 shares Issued and outstanding – 750,000 shares series “C” 75 75 Issued and outstanding – 500,000 shares series “D” 50 50 Issued and outstanding – 56 shares series “E” - - Issued and outstanding – 68 shares series “F” - - Common stock, par value $0.0001 per share Authorized – 5,000,000,000 shares Issued and outstanding – 2,316,139,170 and 2,239,339,170, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the financial statements 4 METISCAN, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, REVENUES $ COST OF REVENUES GROSS PROFIT EXPENSES Selling, general and administrative TOTAL EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest income 30 - 71 - Gain (loss) on settlement of debt, net ) ) Interest expense ) TOTAL OTHER INCOME (EXPENSE) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income tax expense - ) - NET INCOME (LOSS) $ ) $ ) ) NET (LOSS) PER COMMON SHARE Basic and diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic and diluted The accompanying notes are an integral part of the financial statements 5 METISCAN, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE SIX MONTHS ENDED JUNE 30, 2010 (UNAUDITED) Preferred Series “A” Preferred Series “B” Preferred Series “C” Preferred Series “D” Preferred Series “E” Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Balance December 31, 2009 48 $
